1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                 ***
5
      SCOTT CASTEEL,                                   Case No. 3:19-cv-00342-MMD-WGC
6
                                        Petitioner,                   ORDER
7            v.
8
      BRIAN E. WILLIAMS, SR., et al.,
9
                                   Respondents.
10

11

12          This case is a pro se petition for a writ of habeas corpus, pursuant to 28 U.S.C. §
13   2254, by Scott Casteel, an individual incarcerated at Nevada’s High Desert State Prison.
14   Respondents’ response to Casteel’s habeas petition is due September 9, 2019. (ECF No.
15   5 (September 7 is a Saturday).)
16          On September 6, 2019, Respondents filed a motion for extension of time (ECF No.
17   11), requesting an extension of time, to November 6, 2019 (a 58-day extension) to file
18   their response to Casteel’s petition. Respondents’ counsel states that the extension of
19   time is necessary because of her obligations in other cases.
20          The Court finds that Respondents’ motion for extension of time is made in good
21   faith and not solely for the purpose of delay, and that there is good cause for the extension
22   of time requested.
23          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.
24   11) is granted. Respondents will have until and including November 6, 2019, to file their
25   response to the habeas petition.
26   ///
27   ///
28   ///
1           It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered July 9, 2019 (ECF No. 5) will remain in effect (if Respondents

3    file an answer, Petitioner will have 60 days to file a reply; if Respondents file a motion to

4    dismiss, Petitioner will have 60 days to file a response to the motion to dismiss).

5           DATED THIS 10th day of September 2019.
6

7
                                                MIRANDA M. DU
8                                               CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
